IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37460

STATE OF IDAHO,                                   )      2011 Unpublished Opinion No. 398
                                                  )
       Plaintiff-Respondent,                      )      Filed: March 18, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
MATTHEW OLIN EAMES,                               )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with three-year determinate term for felony injury to a child, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge, GUTIERREZ, Judge
                                  and MELANSON, Judge

PER CURIAM
       Matthew Olin Eames was convicted of felony injury to a child, Idaho Code § 18-1501(1).
The district court imposed a unified ten-year sentence with a three-year determinate term,
suspended the sentence and placed Eames on supervised probation for five years. Subsequently,
Eames admitted to violating several terms of the probation, and the district court consequently
revoked probation and ordered execution of the original sentence.           Eames filed an Idaho
Criminal Rule 35 motion for reduction of sentence which the district court denied. Eames
appeals, contending that the district court abused its discretion in failing to sua sponte reduce his
sentence upon revoking probation and in denying his Rule 35 motion.




                                                 1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is (1) achieving the goal of rehabilitation and (2) consistent with the protection of society. State
v. Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       A motion for reduction of a sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 159 P.3d 838 (2007). In conducting our review of the


                                                 2
grant or denial of a Rule 35 motion, we consider the entire record and apply the same criteria
used for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21,
22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho 447, 680 P.2d 869.
       Applying these standards and having reviewed the record, we conclude that the district
court did not abuse its discretion in revoking probation and directing execution of Eames’s
previously suspended sentence without modification, nor in denying Eames’s Rule 35 motion for
reduction of sentence. The order revoking probation and the order denying Eames’s Rule 35
motion, are affirmed.




                                              3